Citation Nr: 1017578	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-00 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served in the Army National Guard from June 21, 
1990 to August 30, 1990, and on active duty in the Army from 
January 1991 to June 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In October 2009, the Veteran testified via video-conference  
before the undersigned, conducting the hearing in Washington, 
D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

The Veteran testified that he has been found to be disabled 
by the Social Security Administration (SSA).  The SSA records 
are not in the claims file.  The Veteran's representative has 
requested that these records be obtained.  VA has a statutory 
duty to obtain these records.  38 U.S.C.A. § 5103A(b)(3); 38 
C.F.R. § 3.159(c)(2).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that VA has a duty to acquire both the 
SSA decision and the supporting medical records pertinent to 
a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These 
records should be obtained on remand.  See also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The Veteran also testified that he receives regular VA 
treatment at the Dothan VA clinic.  When reference is made to 
pertinent medical records, VA is on notice of their existence 
and has a duty to assist the Veteran to attempt to obtain 
them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); 
see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These 
records should be obtained in compliance with VA's duty to 
assist.  

The Veteran's service treatment records show that he was 
assessed as having anxiety/hypochonder in October 1993.  On 
separation examination in May 1994, he reported frequent 
trouble sleeping.  On remand, he should be scheduled for a VA 
examination to determine whether his current PTSD had its 
clinical onset during active service.  See 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of the Veteran's treatment 
records for a psychiatric disorder from 
the Dothan VA clinic, dated since March 
2008.

2.  Obtain from SSA a copy of their 
decision regarding the Veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

3.  Then, schedule the Veteran for a VA 
psychiatric examination.  The claims file and 
a copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests and studies, to include 
psychological studies, are to be conducted.

The examiner is asked to determine whether 
the Veteran has PTSD, and/or any other 
psychiatric disorder, under the criteria as 
set forth in DSM-IV.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that PTSD, 
and/or any other psychiatric disorder, had 
its clinical onset during active service or 
is related to any in-service disease, injury, 
or event.  

In providing this opinion, the examiner 
should acknowledge the in-service assessment 
of anxiety/hypochonder in October 1993 and 
complaints of frequent trouble sleeping on 
separation examination in May 1994.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4.  Review the medical opinion obtained above 
to ensure that the remand directives have 
been accomplished.  If all questions posed 
are not answered or sufficiently answered, 
return the case to the examiner for 
completion of the inquiry.  

5.  Finally, readjudicate the claim on appeal 
in light of all of the evidence of record.  
If the issue remains denied, the Veteran 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009). 

